 

Exhibit 10.55

 

[g201411121241521372126.jpg]

September 2, 2014

 

 

Dear Rachel:

This agreement (“Agreement”) will confirm our mutual understanding with respect
to your employment by Sabre Corporation effective as of September 22, 2014 (“the
Effective Time”).

1.

Job Description / Title / Duties

(a)

You will serve as Executive Vice President, and General Counsel for Sabre (the
“Company”) and its direct and indirect subsidiaries. You shall perform all of
the functions, and have of the authority, that are consistent with such
position, as determined by the Company. You shall perform all such duties
faithfully, industriously, and to the best of your experience and talent. Except
as otherwise expressly provided in this Agreement, you shall abide in all
material respects by all the Company policies and directives applicable to you.
You will report directly to the Chief Executive Officer of the Company.

(b)

During the Employment Period (as defined below), excluding any periods of
vacation and sick leave to which you are entitled, you shall devote your full
working time, energy and attention to the performance of your duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company. During the Employment
Period, you may not, without the prior written consent of the Company, directly
or indirectly, operate, participate in the management, operations or control of,
or act as an executive, officer, consultant, agent or representative of, any
type of business or service (other than as an executive of the Company or any of
its subsidiaries or affiliates). It shall not, however, be a violation of the
foregoing provisions of this Section 1(b) for you to (i) subject to the approval
of the Chief Executive Officer of the Company, serve as an officer or director
or otherwise participate in educational, welfare, social, religious and civic
organizations, or (ii) manage your or your family’s personal, financial and
legal affairs, so long as, in the case of clause (i) or (ii), any such
activities do not interfere with the performance of your duties and
responsibilities to the Company as provided hereunder.

2.

Term of Employment

Unless terminated earlier pursuant to Section 7 hereof, the term of this
Agreement and your employment shall be for three years, beginning at the
Effective Time and ending on the third anniversary of the date of the Effective
Time (the “Initial Term”). The term of this Agreement and your employment shall
automatically renew for one-year periods following the Initial Term (each, an
“Additional Term”); provided, however, that either party may elect not to renew
the term of your employment and this Agreement following the Initial Term or any
Additional Term by providing written notice of such non-renewal at least 60 days
prior to the end of the applicable term. The period of your employment with the
Company shall be referred to herein as the “Employment Period”. Notwithstanding
the foregoing, the provisions of this Agreement, including without limitation
Sections 5, 7, 8, 9 and 11 shall survive termination of this Agreement to the
extent necessary to enable the parties to enforce their respective rights
hereunder.

Either you or the Company may terminate your employment with the Company at any
time, and for any reason or no reason, with or without Cause or Good Reason, as
set forth in Section 7 of this Agreement. For purposes of this Agreement, “Date
of Termination” shall mean (a) if your employment is terminated by your death,
the date of your death, (b) if your employment is terminated as a result of your
Disability (as defined in Section 7 below), the date upon which you receive the
notice of termination from the Company, (c) if you voluntarily terminate your
employment or your employment is terminated by the Company without Cause, the
date specified in the notice given pursuant to Section 7(a) or (c) herein, as
applicable, which (except in the case of a resignation for Good Reason following
the end of the cure period) shall not be less than 60 days after such notice,
and (d) if your employment is terminated for any other reason, the date on which
the notice of termination is given unless otherwise agreed to by the Company.

 

--------------------------------------------------------------------------------

 

3.

Base Salary and Sign On Bonus

During the Employment Period, your annual base salary will be $465,000 (“Base
Salary”), less withholding for taxes and deductions for other appropriate items.
Your Base Salary will be determined solely by, and will be reviewed annually for
possible increase (but not decrease) by the Board of Directors of the Company
(the “Board”) or a committee of the Board (such increased Base Salary shall then
be referred to as the “Base Salary”). Additionally, you will be paid a sign on
bonus in the amount of $75,000. ($50,000 will be paid within 30 days of your
start date, and, subject to your continued employment, $25,000 will be paid
within 30 days of the 6 month anniversary of your start date, contingent upon
your signing of a bonus repayment agreement.)

4.

Annual Bonus

During the Employment Period, you will be eligible to receive an annual target
bonus equal to 80% (the “Target Bonus”) of your Base Salary, based on your
attainment of pre-established performance goals set forth each year by the Board
or a committee of the Board, and potentially a larger bonus based on exceeding
such performance goals, in each case as determined in good faith by the Board or
a committee of the Board. The annual bonus for a particular year shall be paid
to you no later than March 15 of the year following the year in which such bonus
was earned, subject to your continued employment on such date, except as
otherwise provided in Section 7.

5.

Participation in the Company Management Equity incentive Plan; Purchase of
Equity

After your date of hire, you will be eligible to receive a grant valued at
$1,700,000. The grant value will be equally split between stock options and
restricted stock units. The grant is expected to be made under the Sabre
Corporation 2014 Omnibus Incentive Compensation Plan (the “Plan”) and will be
subject to the terms and conditions of the Plan and the applicable award
agreements issued in connection with the grant. The form award agreements under
the Plan are attached in Exhibit A.

6.

Benefit Plans and Programs

(a) You will be eligible to participate in the Company’s employee benefit plans,
policies and other compensation and perquisite programs applicable to your
position (as reasonably determined by the Board), subject to the terms,
conditions and eligibility requirements of each such benefit plan, policy or
other compensation program, including amendments or modifications thereto.
During the Employment Period, you shall be entitled to vacation and sick leave
in accordance with the Company’s vacation, holiday and other pay for time not
worked policies as in effect from time to time; provided that you will be
entitled to not less than four weeks of vacation per year, prorated for partial
years of employment. Such benefit plans, policies or other compensation and
perquisite programs may be discontinued or changed from time to time in the
Company’s sole discretion.

(b) During the Employment Period, the Company shall reimburse you for all
reasonable travel and other business expenses incurred by you in the performance
of your duties to the Company in accordance with the Company’s expense
reimbursement policy as in effect from time to time, subject to your compliance
with the terms of such policy.

7.

Termination Provisions

Except (i) as expressly provided in this Section 7, (ii) for any vested benefits
under any tax qualified plan or other benefit plan (to the extent that such
benefit plan does not provide for a duplication of the benefits described
herein) maintained by the Company, and (iii) pursuant to the terms of your
equity award agreements or indemnification and insurance as provided in
Section 11(c), you shall not be entitled to any benefits or payments in the
event of the termination of your employment with the Company.

(a)

Termination without Cause or by You for Good Reason. The Company may terminate
your employment at any time without Cause (as defined below) upon 60 days
notice, or you may terminate your employment for Good Reason (as defined below),
upon compliance with the notice and cure period described below. Notwithstanding
anything herein to the contrary, in the event that your employment is terminated
by the Company as a result of the giving of a notice of non-renewal of the
Initial Term or any Additional Term by the Company, such termination shall be
deemed for all purposes to be a termination by the Company without Cause at the
end of the then-current Term. In the event your employment is terminated by the
Company without Cause or by you for Good Reason, the Company shall pay to you:
within 30 days of the Date of Termination: (A) your Base Salary through the date
of your termination, (B) reimbursement for any unreimbursed business expenses
incurred by you in accordance with Company policy prior to the date of your
termination that are subject to reimbursement and (C) payment for vacation time
accrued as of the date of your termination but unused (such amounts under
clauses (A), (B) and (C) above, collectively the “Accrued Obligations”). In
addition, on the date the annual bonuses are otherwise paid to executives who
remain employed with the Company, you shall receive, in the year of your
termination, an amount equal to any accrued but unpaid annual bonus for the
immediately preceding year that you would have been paid had you remained
employed on the date such bonuses are paid.

 

--------------------------------------------------------------------------------

 

In addition, in the event your employment is terminated by the Company without
Cause or by you for Good Reason, the Company will pay to you, subject to
Section 11(b)(ii), as severance, in installments in accordance with normal
Company payroll practices over the 18 month period following the Date of
Termination, an amount equal to 150% of the sum of (i) your annual Base Salary
as in effect immediately prior to the Date of Termination and (ii) your Target
Bonus as of the Date of Termination.

In addition, for the 18 month period commencing on the day after the Date of
Termination, the Company shall continue to provide medical, dental and vision
benefits) to you and any eligible dependents which are substantially similar to
those provided generally to executive officers of the Company and their eligible
dependents (including any required contribution by such executive officers)
pursuant to such medical, dental and vision plans as may be in effect from time
to time as if your employment had not been terminated (it being understood that
the Company may provide such coverage by treating this as a COBRA period and
charging you only the amount of the contribution that would be required of you
as an active employee); provided, however, that if you become re-employed with
another employer and are eligible to receive health insurance benefits under
another employer provided plan, the benefits described herein shall terminate.
In such event, you are obligated to promptly notify the Company of any changes
in your benefits coverage. In addition, you will be provided senior executive
level outplacement services, at the Company’s expense, for a period of one year,
using a reputable provider selected by you with the Company’s approval (which
shall not be unreasonable withheld). To the extent any reimbursements or in-kind
payments due to you under this Agreement constitute “deferred compensation”
under Code Section 409A, any such reimbursements or in-kind payments shall be
paid to you no later than the last day of the taxable year next following the
taxable year in which the expenses were incurred, and in a manner consistent
with Treas. Reg. §1.409A-3(i)(1)(iv).

Any amounts paid under this Section 7(a) shall be paid only upon your executing
an Agreement and General Release substantially in the form attached hereto as
Exhibit B (the “Release”) and such Release becoming effective within thirty
(35) days following the Date of Termination, it being understood that any
payment under this Section 7(a) that would otherwise have been made to you but
that is conditioned upon the execution and effectiveness of the Release shall
not be made or provided until the fortieth day following the Date of Termination
and, with regard to Section 7(a), subject to your not violating any of your
obligations to the Company under Section 8 and subject to your materially
complying with your obligations under Section 9 of this Agreement; provided,
that you shall have the opportunity to promptly cure any such violation, to the
extent such violation is reasonably susceptible to cure, after written notice
thereof. Further, you agree that suspension of such termination payments or
benefits, as a consequence of your breach of such obligations does not in any
way limit the ability of the Company to pursue injunctive relief or to seek
additional damages with respect to your breach of such obligations. Except as
otherwise provided above, any outstanding equity or equity-based awards held by
you as of your Date of Termination shall be governed by the provisions of the
applicable equity plan covering such awards or any applicable grant agreement.

You shall hot be required to seek or accept other employment, or otherwise to
mitigate damages, as a condition to receipt of any benefits described in this
Section 7(a).

(b)

Termination on Death/Disability. In the event your employment is terminated as a
result of your death or Disability, the Company will pay to you or your
beneficiary the Accrued Obligations and any accrued but unpaid annual bonus for
the immediately preceding year that you would have been paid had you remained
employed on the date such bonuses are paid in year in which you die or become
Disabled.

(c)

Voluntarily Termination. You may terminate your employment for any reason upon
60 days notice to the Company. If you voluntarily terminate your employment
(other than for Good Reason), the Company will pay to you the Accrued
Obligations within 30 days of such termination of employment.

(d)

Termination for Cause. The Company may terminate your employment at any time for
Cause. In the event your employment is terminated for Cause, the Company will
pay to you the Accrued Obligations no later than 30 days of such termination of
employment.

For purposes of this Agreement, “Disability” shall mean that you have suffered a
physical or mental illness or injury that has (i) impaired your ability to
substantially perform your full-time duties with the Company with or without
reasonable accommodation for a period of 180 consecutive or non-consecutive days
in a 12-month period; (ii) qualifies you for benefits under the Company’s
long-term disability plan, including any eligibility or elimination period; and
(iii) you shall not have returned to full-time employment with the Company.
‘‘Disabled” shall have the correlative meaning.

For purposes of this Agreement, “Cause” shall mean the occurrence of the events
described in the following clauses (i) or (ii) herein, provided that no act or
failure to act by you shall be deemed to constitute Cause if done, or omitted to
be done, in good faith and with the reasonable belief that the action or
omission was in the best interests of the Company: (i) at least a majority of
the members of the Board determine that you (A) were guilty of gross negligence
or willful misconduct in the performance of your duties for the Company (other
than due to your physical or mental incapacity), (B) breached or violated, in
any material respect, any agreement between you and the Company or any material
policy in the Company’s code of conduct or similar employee conduct policy (as
amended from time to time), or (C) committed a material act of dishonesty or
breach of trust with regard to the Company, any of its subsidiaries or
affiliates, or (ii) you are indicted of, or plead guilty or nolo contendre to, a
felony or other crime of moral turpitude.

 

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events, without your prior written consent: (i) any materially
adverse change to your responsibilities, duties, authority or status from those
set forth in this Agreement or any materially adverse change in your positions,
titles or reporting responsibility; provided that the Company ceasing to be
publicly traded (or becoming publicly traded after ceasing to be publicly
traded) shall not be deemed a material adverse change; (ii) a relocation of your
principal business location to an area outside a 50 mile radius of its current
location or moving of you from the Company’s headquarters; (iii) a failure of
any successor to the Company (whether direct or indirect and whether by merger,
acquisition, consolidation, asset sale or otherwise) to assume in writing any
obligations arising out of this Agreement; (iv) a reduction of your annual Base
Salary or Target Bonus or pay any of the compensation provided for under
Section 2 above to you in connection with your employment; provided, that, a
reduction in Base Salary or Target Bonus of less than 5% that is proportionately
applied to employees of the Company generally shall not constitute Good Reason
hereunder; or (v) a material breach by the Company of this Agreement or any
other material agreement with you relating to your compensation; provided that,
within 30 days following the date on which you have knowledge of the occurrence
of any of the events set forth therein, you have delivered written notice to the
Company of your intention to terminate your employment for Good Reason, and the
Company shall not have cured such circumstances (if susceptible to cure) within
30 days following receipt of such notice (or, in the event that such grounds
cannot be corrected within such 30-day period, the Company has not taken ail
reasonable steps within such 30-day period to correct and cure such grounds as
promptly as practicable thereafter).

8.

Non-solicitation, Non-recruitment and Non-competition

You acknowledge and agree that, in your position as Executive Vice President and
General Counsel of the Company (which, for purposes of this Section 8, shall
include all of the Company’s subsidiaries and all affiliated companies and joint
ventures connected by ownership to the Company at any time (but not any other
portfolio companies of the Majority Stockholder (as defined in the Plan)), it is
expected that: (i) you will be materially involved in conducting or overseeing
all aspects of the Company’s business activities throughout the world, (ii) you
will have material contact with a substantial number of the Company’s employees,
and all or substantially all of the Company’s then-current and actively-sought
potential customers (“Customers”) and suppliers of inventory (“Suppliers”);
(iii) you will have access to all or substantially all of the Company’s Trade
Secrets and Confidential Information (see Exhibit C for definition of “Trade
Secrets” and “Confidential Information”). You further acknowledge and agree that
your competition with the Company anywhere worldwide, or your attempted
solicitation of the Company’s employees or Customers or Suppliers, during your
employment or within one year after the termination of your employment with the
Company, would be unfair competition and would cause substantial damages to the
Company. Consequently, in consideration of your employment with the Company as
Executive Vice President and General Counsel and the Company’s covenants in this
Agreement, you make the following covenants described in this Section 8:

(a)

Non-solicitation of Company Customers and Suppliers. During the Employment
Period and for one year following any Date of Termination, you shall not,
directly or indirectly, on behalf of yourself or of anyone other than the
Company, solicit or hire or attempt to solicit or hire (or assist any third
party in soliciting or hiring or attempting to solicit or hire) any Customer or
Supplier in connection with any business activity that then competes with the
Company.

(b)

Non-solicitation of Company Employees. During the Employment Period and for 18
months following any Date of Termination, you shall not, without the prior
written consent of the Chief Executive Officer, directly or indirectly, on
behalf of yourself or any third party, solicit or hire or recruit or, other than
in the good faith performance of your duties, induce or encourage (or assist any
third party in hiring, soliciting, recruiting, inducing or encouraging) any
employees of the Company or any individuals who were employees within the six
month period immediately prior thereto to terminate or otherwise alter his or
her employment with the Company. Notwithstanding the foregoing, the restrictions
contained in this Section 8(b) shall not apply to (i) general solicitations that
are not specifically directed to employees of the Company or (ii) serving as a
reference at the request of an employee.

(c)

Non-competition with the Company. During the Employment Period and for 18 months
following any Date of Termination, you shall not become an employee, director,
or independent contractor of, or a consultant to, or perform any services for,
any Competitor of the Company. For purposes of this Section 8, a Competitor of
the Company shall mean (i) any unit, division, line of business, parent,
subsidiary, or subsidiary of the parent of any of Travelport, Amadeus,
Worldspan, Orbitz, Expedia, Priceline, Hotwire, ITA Software, Cheaptickets,
Navitaire, or HP; and/or (ii) any individual or entity including any division of
a larger entity that competes, or combination of activities that competes, with
any business of the Company. Notwithstanding the foregoing, in the event any of
the above-named entities in clause (i) of this Section 8(c) no longer engages in
a line of business that competes with any business of the Company, such entity
shall no longer be deemed a Competitor of the Company for purposes of this
Section 8.

 

--------------------------------------------------------------------------------

 

(d)

Non-disclosure of Confidential Information and Trade Secrets. During the
Employment Period and thereafter, except in the good faith performance of your
duties hereunder or where required by law, statute, regulation or rule of any
governmental body or agency, or pursuant to a subpoena or court order, you shall
not, directly or indirectly, for your own account or for the account of any
other person, firm or entity, use or disclose any Confidential Information or
proprietary Trade Secrets of the Company to any third person unless such
Confidential Information or Trade Secret has been previously disclosed to the
public or is in the public domain (other than by reason of your breach of this
paragraph).

(e)

Non-Disparagement. You agree not to defame or disparage any of the Company or
any of their respective officers, directors, members, executives or employees.
You agree to reasonably cooperate with the Company (at no expense to you) in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Company or their respective directors, members, officers,
executives or employees. The Company will not, and will not permit its board
members or executive officers to, defame or disparage you. The foregoing will
not restrict you or the Company from making any factual statement required under
law or in connection with any legal process.

(f)

Enforceability of Covenants. You acknowledge that the Company has a present and
future expectation of business from and with the Customers and Suppliers. You
acknowledge the reasonableness of the term, geographical territory, and scope of
the covenants set forth in this Section 8, and you agree that you will not, in
any action, suit or other proceeding, deny the reasonableness of, or assert the
unreasonableness of, the premises, consideration or scope of the covenants set
forth herein and you hereby waive any such defense. You further acknowledge that
complying with the provisions contained in this Agreement will not preclude you
from engaging in a lawful profession, trade or business, or from becoming
gainfully employed. You agree that your covenants under this Section 8 are
separate and distinct obligations under this Agreement, and the failure or
alleged failure of the Company or the Board to perform obligations under any
other provisions of this Agreement shall not constitute a defense to the
enforceability of your covenants and obligations under this Section 8. You agree
that any breach of any covenant under this Section 8 will result in irreparable
damage and injury to the Company and that the Company will be entitled to seek
temporary and permanent injunctive relief in any court of competent jurisdiction
without the necessity of posting any bond, unless otherwise required by the
court.

9.

Post-Employment Transition and Cooperation

Upon and after the termination of your employment with the Company for any
reason (except your death or, if lacking sufficient physical or mental ability,
your Disability), you will execute any and all documents and take any and all
actions that the Company may reasonably request to effect the transition of your
duties and responsibilities to a successor. You will make yourself reasonably
available with respect to, and to cooperate in conjunction with, any litigation
or investigation involving the Company, and any administrative matters
(including the execution of documents, as reasonably requested); provided, that
such litigation, investigation or administrative matter is related to your
employment with the Company and that any such availability or cooperation does
not materially interfere with your then current professional activities, does
not include a conflict between you and the Company or the Majority Stockholder
as determined in good faith by you and the Majority Stockholder and would not
result in a violation of any court order or governmental requirement. The
Company agrees to compensate you (other than with respect to the provision of
testimony) for such cooperation at an hourly rate commensurate with your Base
Salary on the Date of Termination to reimburse you for all reasonable expenses
actually incurred in connection with cooperation pursuant to this Section 9, and
to provide you with legal representation.

10.

Code Section 280G

(a) If, after the Effective Time, none of the Company or any of its consolidated
subsidiaries are an entity whose stock is readily tradable on an established
securities market (or otherwise) and a “change of control” under Regulation
1.280G of the Internal Revenue Code of 1986, as amended (the “Code”) occurs, you
and the Company shall cooperate and use commercially reasonable best efforts to
take such actions as may be necessary to avoid the imposition of the excise tax
imposed by Section 4999 of the Code or a loss of deductibility under
Section 280G of the Code, including without limitation your agreement to waive
the accelerated vesting, lapse of restrictions or payment of any such payments
and benefits and the Company seeking to obtain stockholder approval in
accordance with the terms of Section 280G(b)(5).

 

--------------------------------------------------------------------------------

 

(b) If, after the Effective Time, there occurs a transaction that constitutes a
“change of control” under Regulation 1.280G of the Code and, immediately prior
to the consummation of such change of control, the Company or any of its
consolidated subsidiaries are an entity whose equity securities are readily
tradable on an established securities market (or otherwise), the following
provisions will apply:

(1) If any payments or benefits provided or to be provided by the Company or its
affiliates to you or for your benefit pursuant to the terms of this Agreement or
otherwise (the “Covered Payments”) constitute parachute payments within the
meaning of Section 280G of the Code (“Parachute Payments”) and would, but for
this Section 10(b), be subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then the Covered Payments shall be payable
either (A) in full or (B) reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax, whichever of
the foregoing results in your receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax). If required to be reduced pursuant to the foregoing, the Covered Payments
shall be reduced in a manner consistent with the requirements of Section 409A of
the Code, to the extent applicable, and where two or more economically
equivalent amounts are subject to reduction but payable at different times, such
amounts payable at the later time shall be reduced first but not below zero. If
the Covered Payments are paid in full, you will be solely responsible for the
payment of any Excise Tax and the Company will have no further obligations with
respect thereto.

(2) Any determinations required under this Section 10(b) shall be made in
writing by the Company or by an accounting firm selected and paid for by the
Company. You shall provide the Company with such information and documents as
the Company may reasonably request in order to make a determination under this
Section 10.

11.

Miscellaneous

(a)

Dispute Resolution. The laws of the state of Texas will govern the construction,
interpretation and enforcement of this Agreement. The parties agree that any and
all claims, disputes, or controversies arising out of or related to this
Agreement, or the breach of this Agreement, shall be resolved by binding
arbitration, except as otherwise provided in Section 8 of this Agreement. The
parties will submit the dispute, within 30 business days following service of
notice of such dispute by one party on the other, to the Judicial Arbitration
and Mediation Services (J*A*M*S/Endispute) for prompt resolution in Dallas,
Texas, under its rules for labor and employment disputes. There shall be a
single arbitrator, chosen in accordance with such rules, who shall be currently
licensed to practice law. The decision of the arbitrator will be final and
binding upon the parties, and judgment may be entered thereon in accordance with
applicable law in any court having jurisdiction. The arbitrator shall have the
authority to make an award of monetary damages and interest thereon. The
arbitrator shall have no authority to award, and the parties hereby waive any
right to seek or receive, specific performance or an injunction, punitive or
exemplary damages. The arbitrator will have no authority to order a modification
or amendment of this Agreement. The arbitrator shall have the authority to award
costs of arbitration, including reasonable attorney’s fees, to the prevailing
party, but in the absence of such award the parties shall bear their own
attorney fees, and shall bear equally the expenses of the arbitral proceedings,
including without limitation the fees of the arbitrator.

(b)

Code Section 409A. (i)if any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause you to
incur any additional tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, the Company shall,
after consulting with you, reform such provision to comply with Section 409A of
the Code; provided, that the Company agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to you of the applicable
provision without violating the provisions of Section 409A of the Code,
(ii) Notwithstanding any provision to the contrary in this Agreement, if you are
deemed on the Date of Termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and the Company is
a public company, then the payments specified as being subject to this
Section 11 (b)(ii) shall not be made or provided (subject to the last sentence
hereof) prior to the earlier of (A) the expiration of the six month period
measured from the date of your “separation from service” (as such term is
defined in Treasury Regulations issued under Code Section 409A) or (B) the date
of your death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 11 (b)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to you in a lump sum, and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.(iii) A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” (iv) (a) All expenses or other
reimbursements as provided herein shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were

 

--------------------------------------------------------------------------------

 

incurred by you (b) no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year and (c) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchanged for another
benefit.(v) For purposes of Code Section 409A, your right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

(c)

Indemnification and Insurance. During the Employment Period and for so long
thereafter as liability exists with regard to your activities during the
Employment Period on behalf of the Company, its subsidiaries or affiliates, or
as a fiduciary of any benefit plan of any of them, the Company shall indemnify
you to the fullest extent permitted by applicable law (other than in connection
with your gross negligence or willful misconduct), and shall at the Company’s
election provide you with legal representation or shall advance to you
reasonable attorneys’ fees and expenses as such fees and expenses are incurred
(subject to an undertaking from you to repay such advances if it shall be
finally determined by a judicial decision which is not subject to further appeal
that you were not entitled to the reimbursement of such fees and expenses).
During the Employment Period and for so long as liability exists thereafter you
shall be entitled to the protection of any insurance policies the Company shall
elect to maintain generally for the benefit of its active directors and officers
(“Directors and Officers Insurance”) against all costs, charges and expenses
incurred or sustained by you in connection with any action, suit or proceeding
to which you may be made a party by reason of your being or having been a
director, officer or employee of the Company or any of its subsidiaries or
affiliates or your serving or having served any other enterprise or benefit plan
as a director, officer, fiduciary or employee at the request of the Company
(other than any dispute, claim or controversy arising under or relating to this
Agreement); provided that you shall, in all cases, be entitled to Directors and
Officers Insurance coverage no less favorable than that (if any) provided to any
other present director or officer of the Company.

(d)

Attorneys’ Fees. The Company shall pay all reasonable attorneys’ fees and
disbursements incurred by you in connection with the negotiation of this
Agreement. Payment of such fees shall be made promptly and, in any event, in
2014.

(e)

No Mitigation. Except as otherwise provided in Section 7(a) hereof, (i) you
shall not be required to seek other employment or otherwise mitigate the amount
of any payments to be made by the Company pursuant to this Agreement; and
(ii) the payments provided pursuant to this Agreement shall not be reduced by
any compensation earned by you as the result of employment by another employer
after the Date of Termination or otherwise.

(f)

Entire Agreement; Amendment. This Agreement and the Option Agreements and RSU
Agreements represent the entire understanding with respect to their subject
matter. Only a writing that has been signed by both you and the Company may
modify this Agreement. Any and all previous employment agreements, severance
agreements and executive termination benefits agreements are cancelled as of the
Effective Time and the benefits under this Agreement are in lieu of, and in full
substitution for, any other severance or post-employment benefits pursuant to
any other agreement, arrangement or understanding with the Company or any of its
affiliates; provided, however, that any prior award of Options shall remain in
full force and effect.

(g)

Successors. This Agreement shall be binding upon and inure to the benefit of
(i) the heirs, executors and legal representatives of you upon your death and
(ii) any successor of the Company. Any such successor of the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” shall include any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the assets or business of the Company.

[Signature Page Follows]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the day and year first written above, with such Agreement to
become effective as of the Effective Time.

 

EXECUTIVE

 

/s/ Rachel A. Gonzalez

Rachel A. Gonzalez

 

SABRE CORPORATION

 

/s/ William G. Robinson

Name: William G. Robinson

Title: EVP and Chief Human Resources Officer

 

 

 

 

--------------------------------------------------------------------------------

 

BONUS AGREEMENT

Congratulations on your new position with the Company. You will receive a
signing bonus of $75,000 ($50,000 will be paid within 30 days of your start
date, and $25,000 will be paid within 30 days of the 6 month anniversary of your
start date, contingent upon your signing of a bonus repayment agreement.) Your
receipt of this bonus is contingent upon your execution of the following Bonus
Agreement (the ‘Agreement’):

If, within one year of the first day you report to work, you are terminated by
the Company for Cause, or resign other than for Good Reason, as such terms are
defined in your employment agreement, you will reimburse the Company for the
entire amount of the signing bonus you have received as of your termination
date.

1.

This Agreement is independent of any other agreement (if any) you have or may
have with the Company, except that the determination of whether your employment
was terminated by the Company for Cause, or by you without Good Reason, shall be
determined in accordance with the terms of your employment agreement, including
the provisions thereof related to mandatory arbitration of issues related to
termination of your employment. The existence of any claim you may have against
the Company shall not serve as a defense to enforcement of this Agreement.

2.

If any provision of this Agreement is held by any court to be invalid or
unenforceable, the invalid or unenforceable provision shall be fully severable,
and the Agreement shall be construed as if the invalid or unenforceable
provision never comprised part of this Agreement. Further, in lieu of the
invalid or unenforceable provision, there shall be automatically added, a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

3.

You hereby authorize the Company to deduct from your final paycheck the bonus
reimbursement due the Company under this Agreement, and any other amounts due
the Company when your employment terminates, whatever the reason for
termination, to the extent permitted in accordance with applicable law.

4.

This Agreement shall be interpreted under, and governed by, the laws of the
State of Texas and may be enforced in any state or federal court in Tarrant
County, Texas.

5.

Any modifications to this Agreement must be in writing and signed by both
parties.

This Repayment Agreement and all of its Amendments do not constitute a contract
of continuous employment or a guarantee of employment with the Company.
Employment with the Company is at-will at all times, including the duration of
this Repayment Agreement.

 

Understood and Accepted

 

/s/ Rachel A. Gonzalez

Rachel A. Gonzalez

 

/s/ William G. Robinson

William G. Robinson

 

Date 9/2/14

 

 